683 So. 2d 576 (1996)
In the Interest of S.R., a child, Appellant,
v.
STATE of Florida, Appellee.
No. 96-943.
District Court of Appeal of Florida, First District.
November 7, 1996.
Rehearing Denied December 27, 1996.
Nancy A. Daniels, Public Defender, Tallahassee, for Appellant.
Robert A. Butterworth, Attorney General; Giselle Lylen Rivera, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
A juvenile court found appellant guilty of battery on a law enforcement officer and of resisting an officer with violence. The Department of Juvenile Justice filed a predisposition report recommending that appellant be placed on community control. The trial court rejected the Department's recommendation and, without receiving a further recommendation as to a restrictiveness level, imposed a moderate risk (level 6) commitment. We reverse and remand because section 39.052(4)(e)2., Florida Statutes, unequivocally requires the court to receive and consider a recommendation from the Department as to restrictiveness level before ordering a commitment.
MINER, ALLEN and MICKLE, JJ., concur.